Opinion by
Mr. Justice Williams,
This is an action against a tenant to recover rent. The case was here in 1893 and turned upon the sufficiency of the affidavit of defence. The affidavit set .up payment of the rent in-full to the plaintiff’s agent or trustee, by whom, and in whose name, the.lease was made. This we held sufficient to prevent judgment and send the case to trial. Barrett to use v. Bemelmans, 155 Pa. 204. When the ease was again reached in the court below the facts were agreed upon and embodied in a case-stated. They show that the property leased was owned by several persons, among whom were Barrett and Mrs. Bennett; that an'agreement was made, between the several owners, that Barrett should act as agent for them in letting the house and collecting the rent; and, after payment of taxes out of the moneys collected, he should pay to each part owner his or her-proportional part of the rent received. He accordingly made a lease to the defendant, executing it as lessor in his own name as trustee without naming the parties for whom he acted. Mrs. Bennett subsequently revoked his agency so far as she was concerned and gave notice of such revocation to the tenant. *126This action is brought to recover her proportional share of the rent, accruing after such notice to both her agent and, the tenant, and actually paid by the tenant to the agent, notwithstanding. This is made very clear by the case stated in which the fact is stated thus: “ She continued to pay the whole rent to the said Simmons H. Barrett monthly, as it accrued, after the receipt of notice of the revocation of the authority of the said Simmons H. Barrett.”
It will be apparent from these facts that no question of title was raised between landlord and tenant as in Bedford v. Kelly, 61 Pa. 491; nor any question over the power of an undisclosed principal to proceed to distrain for rent in his own name as in Seyfert v. Bean, 83 Pa. 450. The question is much more simple. It is, to whom after the notice of revocation should the tenant pay the accruing rent so far as Mrs. Bennett’s share of it is concerned? The tenant knew from the lease that Barrett was acting for others, although their names were not disclosed in that instrument. Barrett knew that as to the interests of his cotenants, he was simply an agent, and that the terms of his agency gave him no interest in the subject-matter that would enable him to resist a revocation, as a fraud upon him. - Upon these facts we think the following propositions are beyond any ■question : (1) Mrs. Bennett had a right to revoke the agency ■of Barrett whenever she pleased. (2) Barrett acquired, under • the terms of his agency, no interest in the rent due to his principals other than that necessarily acquired by one. authorized to collect money for another, and he had no right to object to ■the revocation of his authority at' the will of his principals. (3) When this revocation was duly made, and notice thereof .given to the tenant, the tenant was bound to take notice of the fact. No equitable or other right existed in the tenant to object to the revocation except as to acts done or rent paid before the notice was received.
It is suggested that the fact that the plaintiff is only a part ■owner of the property leased, should change the rule. No ease is cited, and no principle is suggested, on which such a distinction can rest. In the case of mineral leases, oil and gas leases, it often happens that many persons hold fractional interests in the rents or royalties to be paid and that these interests change .hands both at private and at public sale; but the right of each *127part owner to act independently, hnd to collect Ms own share of the rent, has never been questioned. It is suggested that Barrett was one of the several owners of the property and his interest as an owner should prevent a-revocation of his. agency, but as to Mrs. Bennett he is simply an agent, and what he •owns as an individual cannot change his duties or his powers as an agent. For his principal he collected her share of the rent and paid out of it her share of the taxes, so long as she was satisfied that he should do so. W-hen she. chose to resume her rights as an owner he could not object. If the revocation was valid and operative between the principal and agent, it was valid as to the tenant after notice. • For this reason the judgment on the case stated is now reversed and judgment is entered thereon in favor of the plaintiff for the sum of fifty-four dollars and ninety-six cents ($54.96) with costs of suit. Interest from March 1, 1892.